Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  Note that, Applicant’s amendment and arguments filed 10/17/22 have been entered.  
Applicant's election with traverse of Group I, claims 1-17, in the reply filed on October 17, 2022, is acknowledged.  The traversal is on the ground(s) that the Examiner’s search of the composition of Group I will undoubtedly uncover references directed toward a method of using the composition in Group II and as such, the Examiner will not be seriously burdened in searching the claims of Group II along with the claims of Group I .  This is not found persuasive because the invention of Group I, which is drawn to a foaming cleaner, is materially different and patentably distinct from the invention of Group II, which is drawn to a method of cleaning an evaporator coil, wherein each Group would require a separate search due to their separate classification thereby placing an undue burden on the Examiner.  Further, prior art applicable to Group I would likely not be applicable to Group II, thereby extending the prior art search and placing an undue burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 17, 2022.
Additionally, the Examiner has required further restriction between instant claims 1-17, which is set forth below.  
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a foaming cleaner, classified in C11D; 1/75.
II. Claims 12-17, drawn to a method of making a foaming cleaner, classified in C11D; 11/0023.
The inventions are independent or distinct, each from the other because:
Inventions of Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of Group I can be made by a materially different process such as by simultaneously mixing all the components together in one step for one time period.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
1)  The inventions have acquired a separate status in the art in view of their different classification;
2)  The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
3)  The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
4)  The prior art applicable to one invention would likely not be applicable to another invention.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Chia Yun Chou on October 28, 2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially dissipate” or “substantially free” in claims 2 and is a relative term which renders the claim indefinite. The term “substantially dissipate” or “substantially free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Note that, the instant specification provides no guidance or definition with respect to the terms “substantially dissipate” or “substantially free” and the Examiner asserts that in the absence of such definition or guidance, one of ordinary skill in the art would not be able to determine the metes and bounds of the claimed invention.  Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/185927 in view of Emiru et al (US 2021/0009925).
‘927 teaches a hard surface cleaner containing an amphiphilic copolymer.  See Abstract.  The cleaning can contain any type of surfactant such as anionic surfactant, nonionic surfactant, etc. in amounts from 0.01 to 30% by weight.  Suitable anionic surfactants include sodium alkyl sulfates, etc.  See paras. 143-146.  Suitable nonionic surfactants include ethoxylated alcohols comprising C8-C16 straight or branched chain alkyl groups, etc.  See paras. 150-155.  Note that, the Examiner asserts that the broad teachings of ‘927 would clearly suggest a nonionic surfactant such as isodecyl alcohol ethoxylate as recited by the instant claims.  Solvents may be used in the compositions and include diethylene glycol monoethyl ether, propylene glycol methyl ether, etc., and may be used in any amounts, and in some embodiments from 1 to 30% by weight.   Water can be present in amounts from 40 to 99.9% by weight.  Other components may be used in the compositions such as acids, bases, buffers, builders, fragrances, etc., and the pH of the compositions may be from 8 to 10. See paras. 173-178.   
‘927 does not teach the use of ammonia, hydroxide, or a composition containing water, a solvent, a surfactant, ammonia, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Emiru et al teach alkaline sprayable aqueous compositions for cleaning.  See Abstract.  The composition may contain an alkali soluble emulsion polymer, an alkalinity source, a foaming agent, and water.  See Abstract.  The compositions comprise an alkalinity source, wherein suitable alkalinity sources include alkali metal hydroxides, ammonia, etc., in amounts from about 0.1% to about 15% by weight.  See paras. 68-73.  The foaming agent may be an anionic surfactants, nonionic surfactants, etc., which may be used in amounts from 0.1 to 10% by weight.  Suitable surfactants include alkoxylated surfactants, amine oxides such as dodecyldimethylamine oxide, anionic surfactants, etc.  See paras. 80-90.  Solvents may be used and in preferred embodiments, may be used preferably in amounts from 0.01% to about 10% by weight.  Suitable solvents include propylene glycol methyl ether, diethylene glycol methyl ether, diethylene glycol ethyl ether, etc.  See paras. 88-89.  Water is used in the composition in amounts 50% to about 99% by weight.  See paras. 94-96.  Fragrances may be used in the composition.  See para. 101.   
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to use ammonia and/or sodium hydroxide in the composition taught by ‘927 because Emiru et al teach the use of ammonia and/or sodium hydroxide as a base in a similar composition and further, ‘927 teaches the use of bases in general.
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing water, a solvent, a surfactant, ammonia, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of ‘927 in view of Emiru et al suggest a composition containing water, a solvent, a surfactant, ammonia, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
 Note that, the Examiner asserts that the broad teachings of ‘927 in view of Emiru et al suggest compositions having the same foaming properties as recited by the instant claims because ‘927 in view of Emiru et al teaches compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of ‘927 in view of Emiru.  Additionally, “foaming” as recited by the instant claims would encompass any degree of foaming, wherein foaming to some extent would occur from the presence of surfactants as taught by ‘927.  
Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Emiru et al (US 2021/0009925) in view of WO94/28108.
Emiru et al are relied upon as set forth above.  However, Emiru et al do not the specific amount of solvent or a composition containing water, a solvent, a surfactant, ammonia, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
‘108 teaches a thickened aqueous composition comprising an aqueous medium containing a rod micellar thickening system, a surfactant composition, an alkyl glycol ether solvent composition, and an active cleaning system.  See page 5.  Specifically, ‘108 teaches alkyl glycol ether in amounts from 0.01 to 50% by weight.  See page 31.  
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to use, for example 35% by weight of glycol ether solvent in the composition taught by Emiru et al, with a reasonable expectation of success, because ‘108 teaches the use of glycol ether solvents in a similar composition, in a wide range of equivalent amounts such as 10%, 35%, 50%, etc., and further, Emiru et al teach the use of glycol ether solvents in a preferred amount, for example, of 10% by weight.  
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing water, a solvent, a surfactant, ammonia, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Emiru et al in view of ‘108 suggest a composition containing water, a solvent, a surfactant, ammonia, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/185927 in view of Emiru et al (US 2021/0009925) as applied to claims 1-7 and 11 above, and further in view of WO94/28108.
‘927 is relied upon as set forth above.  However, ‘927 does not the specific amount of solvent as recited by the instant claims.  
‘108 is relied upon as set forth above. 
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to use, for example 35% by weight of glycol ether solvent in the composition taught by ‘927, with a reasonable expectation of success, because ‘108 teaches the use of glycol ether solvents in a similar composition, in a wide range of equivalent amounts such as 10%, 35%, 50%, etc., and further, ‘927 teaches that glycol ether solvents may be used in any suitable amount.  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Emiru et al (US 2021/0009925) in view of WO94/28108 as applied to claims 1-7 and 11 above, and further in view of WO2014/185927.
Emiru et al are relied upon as set forth above.  However, Emiru et al do not teach the use of a nonionic surfactant such as isodecyl alcohol ethoxylate in addition to the other requisite components of the composition as recited by the instant claims.  
‘927 is relied upon as set forth above. 
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to use isodecyl alcohol ethoxylate as a nonionic surfactant in the composition taught by Emiru et al, with a reasonable expectation of success, because ‘927 teaches the use of isodecyl alcohol ethoxylate in a similar composition and further Emiru et al teach the use of nonionic surfactants in general.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Emiru et al (US 2021/0009925) in view of WO94/28108; or WO2014/185927 in view of Emiru et al (US 2021/0009925) as applied to claims 1-7 and 11 above, and further in view of EP 1,903,097.
	Emiru et al and ‘927 are relied upon as set forth above.  However, neither reference teaches the use of the specific amount of fragrance as recited by the instant claims.  
	‘097 teaches a hard surface cleaner containing water, surfactants, etc.  See paras. 14-30.  The composition may contain a perfume in amounts from 0.1% to 1.5% by weight.  See paras. 66-70.   
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to use a fragrance in an amount of 0.25% by weight in the compositions taught by Emiru et al or ‘927, with a reasonable expectation of success, because ‘097 teaches, for example, 0.25% by weight of perfume in a similar composition and further, Emiru et al or ‘927 teach the use of fragrances in general.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/October 27, 2022